REASONS FOR ALLOWANCE
Claims 1-3, 5, and 22-36 are allowed.
The prior art does not teach or suggest a metal lattice for a carbon dioxide scrubber, comprising a metal lattice body defining a plurality of intersecting ligaments, and a liner extending through the metal lattice body and defining a channel and a plurality of apertures whereby the channel is in fluidic communication with the metal lattice body, and wherein the channel is in fluidic communication with an exterior surface of the metal lattice body.  Further there is insufficient motivation such that one of ordinary skill in the art would have found it obvious to form a metal lattice for a carbon dioxide scrubber conforming to the claimed configurational requirements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Adam Krupicka/Primary Examiner, Art Unit 1784